UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-5238


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY K. JUSTIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00066-JAB-1)


Submitted:   October 4, 2011                 Decided:   October 18, 2011


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott W. Gross, Mt. Clemens, Michigan, for Appellant. Frank P.
Cihlar, Gregory Victor Davis, Katie Bagley, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           A jury convicted Rodney K. Justin on four counts of

willful failure to file income tax returns, in violation of 26

U.S.C. § 7203 (2006), and four counts of endeavoring to obstruct

and   impede    the   due   administration      of    the     Internal    Revenue

Service Code, in violation of 26 U.S.C. § 7212(a) (2006).                    The

district court denied Justin’s Fed. R. Crim. P. 29 motions for

judgment   of    acquittal.        On    appeal,     Justin    challenges    the

sufficiency of the evidence to sustain his convictions.                   Finding

no error, we affirm.

           We review de novo the district court’s denial of a

motion for a judgment of acquittal.            United States v. Green, 599

F.3d 360, 367 (4th Cir.), cert. denied, 131 S. Ct. 271 (2010).

In assessing the sufficiency of the evidence, we “construe the

evidence in the light most favorable to the government, assuming

its credibility, and drawing all favorable inferences from it,

and will sustain the jury verdict if any rational trier of fact

could have found the essential elements of the crime charged

beyond a reasonable doubt.”             United States v. Penniegraft, 641

F.3d 566, 571 (4th Cir. 2011) (citation and emphasis omitted).

“Appellate reversal on grounds of insufficient evidence . . .

will be confined to cases where the prosecution’s failure is

clear.”    Green,     599   F.3d   at    367   (internal      quotation    marks,



                                         2
alteration, and citation omitted).                    “A defendant challenging the

sufficiency of the evidence to support his conviction bears a

heavy burden.”         United States v. Beidler, 110 F.3d 1064, 1067

(4th Cir. 1997) (internal quotation marks and citation omitted).

              To sustain a conviction for “willfully fail[ing] to

. . . make [an income tax] return . . . at the time or times

required      by     law,”    in    violation         of     26     U.S.C.       § 7203,         the

Government      had    to    establish      three      elements:              “(1)    that       the

defendant was required by law to file a tax return for the year

in question, (2) that he failed to timely file such tax return,

and    (3)    that    the     failure      was    a    willful          failure.”           United

States v. Ostendorff, 371 F.2d 729, 730 (4th Cir. 1967); United

States   v.    Bourque,       541   F.2d     290,      293    (1st       Cir.       1976).         To

establish a violation of 26 U.S.C. § 7212(a), the Government had

to    prove    that    Justin       (1)    corruptly         (2)     endeavored            (3)    to

obstruct      or    impede    the    due    administration              of    the    IRS     Code.

United States v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997).

              We have reviewed the record of the proceedings below

in    light   of     Justin’s      arguments      on       appeal       and   conclude           that

sufficient         evidence     clearly      supports             the     jury’s       verdict.

Accordingly, we affirm Justin’s convictions and sentence.                                         We

dispense      with     oral     argument         because      the        facts       and     legal




                                             3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                4